In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-00330-CV

NO. 09-08-00331-CV

____________________


RONALD DUCOTE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 96212 (5490) and 97417 (5491)




MEMORANDUM OPINION
 Appellant Ronald Ducote, doing business as a bail bondsman, filed notices of appeal
in this bond forfeiture proceeding but failed to file briefs.  On August 3, 2009, we notified
the parties that briefs had not been filed and warned that failure to file briefs could result in
dismissal of the appeals for want of prosecution.  Ducote did not request additional time and
failed to file briefs.  On September 24, 2009, we notified the parties that the appeals would
be submitted to the Court without oral argument.  See Tex. R. App. P. 39.8.  In the absence
of briefs assigning error for appellate review, we dismiss the appeals for want of prosecution. 
See Tex. R. App. P. 38.8(a)(1); Tex. R. App. P. 42.3(b).

	APPEALS DISMISSED.





								____________________________
									  HOLLIS HORTON
										  Justice									
Submitted on October 15, 2009
Opinion Delivered October 29, 2009
Before McKeithen, C.J., Gaultney and Horton, JJ.